IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-74,684-02


EX PARTE JEFFREY SCOTT FIELDS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. D-1-DC-2004-904170
	IN THE 390TH DISTRICT COURT FROM TRAVIS COUNTY 


 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,
the clerk of the trial court transmitted to this Court this application for writ of habeas corpus. 
Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of
the offense of aggravated assault and sentenced to imprisonment for life.  The Third Court
of Appeals affirmed his conviction.  Fields v. State, No. 03-06-00106-CR (Tex. App.-Austin,
March 12, 2009).  On November 17, 2010, an order designating issues was signed by the trial
court. It appears that the order was untimely filed and the clerk therefore properly forwarded
the application to this Court. This Court has not received any findings of fact from the trial
court in this cause.  We remand this application to Travis County to allow the trial judge to
complete an evidentiary investigation and enter findings of fact and conclusions of law.
 This application will be held in abeyance until the trial court has resolved the fact
issues.  The issues shall be resolved within 90 days of this order.  If any continuances are
granted, a copy of the order granting the continuance shall be sent to this Court. A
supplemental transcript containing all affidavits and interrogatories or the transcription of the
court reporter's notes from any hearing or deposition, along with the trial court's
supplemental findings of fact and conclusions of law, shall be returned to this Court within
120 days of the date of this order.  Any extensions of time shall be obtained from this Court. 
Filed: May 25, 2011
Do not publish